Title: To Thomas Jefferson from Anonymous, 22 December 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     Sir.
                     Decr. 22nd.
                  
                  When I reflect on the protection you give to Genl. Wilkinson and the misfortunes of Commo. Barron who is Left alone to Bare the frowns of the Federalist & Tories I am hurt at your Patiality and alltho I have revered you as the man who saved America From Tyrants and Federal opprssion yet I have considered your support of Wilkinson as hurtfull to your futer high character and I was sorry to see it I was raised near you & my Father taught me to Look on you as the best of men and I have done so. I have just been reading the memoirs of Sampson the Irish Patriot and my mind was inflamed against oppression at the moment E. Levingstons address came to hand and I Felt you sinking fast in my esteem and you must injure your reputation Eternally if you do not redress this mans wrongs. his caus is the cause of every Free man. Not that hes a Good Citizen For I have considered him a dangerous man and Connected with Burr. yet that does not alter the case. Jonathan Robins injured Mr. Adams more than all the rest of his Acts, and now you in the decline of Life to do the same is indeed strange—When you must know that by this act you not only ruin your own good & great fame But you also afford the Enemies of a free Govermt. an oppertunity of saying that all men are tyrants when they have the power—and you Therby injure the cause & your friends—I hear daily the opinions of the best men on this subject—and they are all sorry you have done this thing.—if in your power Explain this, or you must redress it—or you are gone for ever your Friends may be silent while you are in Power and can serve them—but the time is at hand that will release them and their affections at the same time if you do not Explain this case.
               